THE REGISTERED HOLDER OF THIS PURCHASE OPTION BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE OPTION EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE OPTION AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE OPTION FOR A
PERIOD OF ONE YEAR FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW) TO ANYONE OTHER
THAN (I)        (THE “INITIAL HOLDER”) OR ANY OTHER UNDERWRITER OR SELECTED
DEALER PARTICIPATING IN THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF
THE INITIAL HOLDER OR OF ANY SUCH UNDERWRITER OR SELECTED DEALER.

THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO OCTOBER 14, 2010, ASSUMING THE
SECURITIES UNDERLYING THIS PURCHASE OPTION ARE COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT AND A CURRENT PROSPECTUS IS AVAILABLE OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, IS AVAILABLE (AS
DESCRIBED MORE FULLY IN THE COMPANY’S REGISTRATION STATEMENT (DEFINED HEREIN)).
THIS PURCHASE OPTION SHALL BE VOID AFTER 5:00 P.M EASTERN TIME, OCTOBER 14,
2014.

UNIT PURCHASE OPTION
FOR THE PURCHASE OF
* UNITS
OF
CONVERTED ORGANICS INC.

1. Purchase Option.

THIS CERTIFIES THAT, in consideration of $ ** duly paid by or on behalf of      
(the “Initial Holder”), as registered owner of this Purchase Option (this
“Purchase Option”), to CONVERTED ORGANICS INC. (the “Company”), the Initial
Holder is entitled, at any time or from time to time commencing on October 14,
2010 (the “Commencement Date”), and at or before 5:00 p.m., Eastern Time, on
October 14, 2014 (the “Expiration Date”), which is five years from the effective
date (the “Effective Date”) of the registration statement (the “Registration
Statement”) pursuant to which the Units (as defined below) are offered for sale
to the public (the “Offering”), but not thereafter, to subscribe for, purchase
and receive, in whole or in part, up to * units (the “Units”) of the Company,
each Unit consisting of one share of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), and one Class H warrant to purchase one
share of Common Stock at an exercise price of $1.30 (each, a “Warrant” and
together, the “Warrants”) expiring on October 14, 2014. Each Warrant is the same
as the warrants included in the Units being registered for sale to the public by
way of the Registration Statement (the “Public Warrants”). If the Expiration
Date is not a Business Day (as defined below), then this Purchase Option may be
exercised on the next succeeding Business Day in accordance with the terms
herein. During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate the Purchase Option. This Purchase
Option is initially exercisable at $1.749 per Unit so purchased; provided,
however, that upon the occurrence of any of the events specified in Section 6
hereof, the rights granted by this Purchase Option, including the exercise price
per Unit and the number of shares of Common Stock included in the Units (and
shares of Common Stock underlying the Warrants) to be received upon such
exercise, shall be adjusted as therein specified.
     
* The aggregate number of units subject to the unit purchase options is 300,000
units.

** The aggregate purchase price for the unit purchase options is $100.

The term “Exercise Price” shall mean the initial exercise price or the adjusted
exercise price, depending on the context.

The term “Holder” shall mean, as of any date, the Initial Holder and/or any
transferee who acquires this Purchase Option (in whole or in part) in accordance
with Section 3.1 hereof.

The term “Business Day” shall mean any day, except a Saturday, Sunday or legal
holiday on which the banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

2. Exercise.

2.1 Exercise Form. In order to exercise this Purchase Option, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Option and payment of the Exercise Price
for the Units being purchased (payable in cash or by certified check or official
bank check). If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern time, on the Expiration Date, this
Purchase Option shall become null and void, without further force or effect, and
all rights represented hereby shall cease and expire.

2.2 Legend. Each certificate for the securities purchased under this Purchase
Option shall bear a legend as follows unless such securities are covered by an
effective registration statement under the Securities Act of 1933, as amended
(the “Act”):

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (“Act”), or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law.”

2.3 Cashless Exercise.

2.3.1 Determination of Amount. In lieu of the payment of the Exercise Price
multiplied by the number of Units for which this Purchase Option is exercisable
and in lieu of being entitled to receive Units in the manner required by
Section 2.1, the Holder shall have the right (but not the obligation) to convert
any exercisable but unexercised portion of this Purchase Option into Units (the
“Conversion Right”) as follows: upon exercise of the Conversion Right, the
Company shall deliver to the Holder (without payment by the Holder of any of the
Exercise Price in cash) that number of Units equal to the quotient obtained by
dividing (x) the “Value” (as defined below) of the portion of this Purchase
Option being converted by (y) the “Current Market Price” (as defined below) of
the portion of the Purchase Option being converted. The “Value” of the portion
of this Purchase Option being converted shall equal the remainder derived from
subtracting (a) the product of (i) the Exercise Price multiplied by (ii) the
number of Units underlying the portion of this Purchase Option being converted
from (b) the product of (i) Current Market Price of a Unit multiplied by
(ii) the number of Units underlying the portion of this Purchase Option being
converted. The “Current Market Price” of a Unit at any day shall mean (i) if the
Units are listed on a national securities exchange (including, without
limitation, the NYSE Amex and the Nasdaq Stock Market) or quoted on the OTC
Bulletin Board (or any successor electronic inter-dealer quotation system), the
average closing price of a Unit for the thirty (30) trading days immediately
preceding the date of determination of the Current Market Price in the principal
trading market for the Units as reported by the exchange or the quotation
system, as the case may be; (ii) if Units are not listed on a national
securities exchange or quoted on OTC Bulletin Board (or any successor electronic
inter-dealer quotation system), but is traded in the residual over-the-counter
market, the closing bid price for a Unit on the last trading day preceding the
date in question for which such quotations are reported by the Pink Sheets, LLC
or similar publisher of such quotations; and (iii) if the fair market value of
the Units cannot be determined pursuant to clause (i) or (ii) above, such price
as the Board of Directors of the Company shall determine, in good faith.

2.3.2 Mechanics of Cashless Exercise. The Conversion Right described in this
Section 2.3 may be exercised by the Holder on any Business Day on or after the
Commencement Date and not later than the Expiration Date by delivering this
Purchase Option, with the duly executed exercise form attached hereto and with
the cashless exercise section completed, specifying the total number of Units
the Holder will purchase pursuant to such Conversion Right, to the Company.

2.4 No Obligation to Net Cash Settle. In no event will the Company be obligated
to pay the registered Holder of the Purchase Option any cash or otherwise “net
cash settle” the Purchase Option or the Warrants underlying the Purchase Option.

2.5 Warrant Exercise. Any Warrants underlying the Units shall be issued pursuant
and subject to the terms and conditions set forth in the Warrant Agreement,
dated October 20, 2009, among the Company, Computershare Inc. and Computershare
Trust Company, N.A. (the “Warrant Agreement”).

3. Transfer.

3.1 General Restrictions. The registered Holder of this Purchase Option, by its
acceptance hereof, agrees that, in accordance with the Financial Industry
Regulatory Authority Inc. (FINRA) Rule 5110(g)(1), it will not sell, transfer,
assign, pledge or hypothecate this Purchase Option (in whole or in part) or any
interest herein for a period of one year following the Effective Date to anyone
other than (i) the Initial Holder or an underwriter or a selected dealer
participating in the Offering or (ii) a bona fide officer or partner of the
Initial Holder or of any such underwriter or selected dealer (each, a “Permitted
Transferee”). On and after the first anniversary of the Effective Date, this
Purchase Option may be sold, transferred, assigned, pledged, hypothecated or
otherwise disposed of, in whole or in part, subject to compliance with
applicable securities laws. In order to make any permitted assignment, the
Holder must deliver to the Company the assignment form attached hereto duly
executed and completed, together with the Purchase Option and payment of all
transfer taxes, if any, payable in connection therewith. The Company shall,
within five (5) Business Days following receipt thereof, transfer this Purchase
Option on the books of the Company and shall execute and deliver a new Purchase
Option or Purchase Options of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of Units
purchasable hereunder or such portion of such number as shall be contemplated by
any such assignment.

3.2 Restrictions Imposed by the Act. The securities evidenced by this Purchase
Option shall not be transferred unless and until (a) the Company has received a
written opinion of counsel for the Holder that the securities may be transferred
pursuant to an exemption from registration under the Act and applicable state
securities laws, the availability of which is established to the reasonable
satisfaction of the Company (the Company hereby agrees that the opinion of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. shall be deemed satisfactory
evidence of the availability of an exemption) or (b) a new registration
statement or a post-effective amendment to the Registration Statement relating
to such securities has been filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), a current prospectus is
available and compliance with applicable state securities laws has been
established.

4. New Purchase Options to be Issued.

4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Option may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Option for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
(except to the extent the Holder elects to exercise this Purchase Option by
means of a cashless exercise as provided by Section 2.3 above) and/or transfer
tax, the Company shall cause to be delivered to the Holder without charge a new
Purchase Option of like tenor to this Purchase Option in the name of the Holder
evidencing the right of the Holder to purchase the number of Units purchasable
hereunder as to which this Purchase Option has not been exercised or assigned.
In addition, the Company shall cause to be delivered to any Permitted Transferee
without charge a new Purchase Option of like tenor to this Purchase Option in
the name of such transferee evidencing the right of such transferee to purchase
the number of Units purchasable hereunder as to which this Purchase Option has
been transferred to such transferee.

4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Purchase Option and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Option of like tenor and date. Any such
new Purchase Option executed and delivered as a result of such loss, theft,
mutilation or destruction shall constitute a substitute contractual obligation
on the part of the Company.

5. Registration Rights.

5.1 General. As used in this Section 5, the term “Registrable Securities” means
the securities underlying this Purchase Option, including the Units, the shares
of Common Stock and Warrants issued as part of the Units and the shares of
Common Stock underlying the Warrants; provided, that, any such securities shall
cease to be Registrable Securities when: (a) a registration statement with
respect to the sale of such securities shall have become effective under the Act
and such securities shall have been sold, transferred, disposed of or exchanged
in accordance with such registration statement; (b) such securities shall have
been transferred pursuant to Rule 144 of the Act (or any similar rule or
regulation then in force), new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and they
may be publicly resold without volume or method of sale restrictions without
registration under the Securities Act; (c) such securities may be sold under
Rule 144 by the Holder without volume limitation restrictions; or (d) such
securities shall have ceased to be outstanding. A “majority” of the Registrable
Securities shall be calculated by assuming that any outstanding Purchase Options
are exercised for Units in accordance with the terms of such Purchase Options
and that any Warrants are exercised for shares of Common Stock in accordance
with the terms of such Warrants.

5.2 Demand Registration.

5.2.1 Grant of Right. At any one time (and not more than one time) during the
five-year period following the Effective Date, the Holders of at least 51% of
the Registrable Securities (“Majority Holders”) may make a written demand for
registration under the Act of all or part of their Registrable Securities (a
“Demand Registration”). Any request for a Demand Registration (a “Demand
Request”) shall specify the number and type of Registrable Securities proposed
to be sold and the intended method(s) of distribution thereof. The Company will
notify all Holders of Registrable Securities of the demand, and any Holder of
Registrable Securities who wishes to include all or a portion of such Holder’s
Registrable Securities in the Demand Registration shall so notify the Company
within fifteen (15) Business Days following delivery of the notice from the
Company (such Holders who timely deliver notice together with the Majority
Holders, the “Demanding Holders”). The Company will then use its reasonable best
efforts (a) to prepare and file within sixty (60) days a new registration
statement or a post-effective amendment to the Registration Statement covering
the resale of the Registrable Securities which the Demanding Holders have
requested to be registered and (b) to cause such registration statement to be
declared effective as soon as possible thereafter, subject to Section 5.2.4.

5.2.2 Terms. With respect to any offerings under this Section 5.2 other than
offerings made pursuant to Section 5.2.4, the Company shall bear all fees and
expenses attendant to registering the Registrable Securities, including the
reasonable fees and expenses of one legal counsel selected by the Majority
Holders to represent them in connection with the sale of the Registrable
Securities, except that the Company shall not be required to pay any
underwriting commissions (which commissions, if any, shall be borne by the
Demanding Holders participating in the registration). The Company agrees to use
its reasonable best efforts to qualify or register the Registrable Securities in
such States as are reasonably requested by the Majority Holder(s); provided,
however, that in no event shall the Company be required to register the
Registrable Securities in a state in which such registration would cause (a) the
Company to be obligated to qualify to do business in such state or would subject
the Company to taxation as a foreign corporation doing business in such
jurisdiction or (b) the principal stockholders of the Company to be obligated to
escrow their shares of capital stock of the Company. The Company shall use its
reasonable best efforts to cause any registration statement or post-effective
amendment filed pursuant to the demand rights granted under Section 5.2.1 to
remain effective for a period of twelve (12) consecutive months from the
effective date of such registration statement or post-effective amendment, plus
any period during which disposition of securities thereunder is interfered with
by any stop order or injunction of the Commission or any governmental agency or
court.

5.2.3 Effective Registration. A registration will not count as a Demand
Registration until the registration statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such registration statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the registration statement
with respect to such Demand Registration will be deemed not to have been
declared effective unless and until (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering.

5.2.4 Underwritten Offerings. If a majority-in-interest (based on the number of
Registrable Securities being registered (assuming any securities exercisable for
shares of Common Stock are so exercised)) of the Demanding Holders so elect and
such holders so advise the Company in writing as part of the Demand Request, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. In such event, the right of
any Holder of Registrable Securities to include its Registrable Securities in
such registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Demanding Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the majority-in-interest of the Demanding
Holders. If the managing underwriter or underwriters for a Demand Registration
that is to be an underwritten offering advises the Company and the Demanding
Holders in writing that the dollar amount or number of Registrable Securities
which the Demanding Holders desire to sell, taken together with all other
securities which the Company desires to sell and all other securities, if any,
as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company,
exceeds the maximum dollar amount or maximum number of securities that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such registration: (i) first, Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (allocated pro rata in
accordance with the number of shares or other securities that each such Person
has requested be included in such registration, regardless of the number of
shares held by each such Person (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities have not been
reached under the foregoing clauses (i) and (ii), securities for the account of
other persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such persons and that can be
sold without exceeding the Maximum Number of Securities.

5.2.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the underwriter or underwriters of their request to
withdraw prior to the effectiveness of the registration statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then the Company shall cease all efforts to secure such
registration, and such registration shall not count as a Demand Registration
provided for in Section 5.2.

5.2.6 Permitted Delays. The Company shall be entitled to postpone, for up to
sixty (60) days from the date of receipt of a Demand Request, the filing of any
registration statement under this Section 5.2, if (a) at any time prior to the
filing of such registration statement the Company’s Board of Directors
determines, in its good faith business judgment, that such registration and
offering would materially and adversely affect any financing, acquisition,
corporate reorganization, or other material transaction involving the Company,
and (b) the Company delivers to the Demanding Holders written notice thereof
within five (5) business days from the date of receipt of a Demand Request;
provided, that the Company may not exercise this postponement right more than
once during any 12-month period.

5.3 “Piggy-Back” Registration.

5.3.1 Grant of Right. If at any time during the first seven years following the
Effective Date the Company proposes to file a registration statement under the
Act with respect to an offering of equity securities, or securities exercisable
or exchangeable for, or convertible into, equity securities, by the Company for
its own account or for securityholders of the Company for their accounts (or by
the Company and by securityholders of the Company including, without limitation,
pursuant to Section 5.2.1), other than (A) a registration of securities relating
solely to an offering and sale to employees or directors of the Company pursuant
to any employee stock plan or other employee benefit plan arrangement, (B) a
registration on Form S-4 or S-8 or any successor form to such forms, (C) an
exchange offer or offering of securities solely to the Company’s existing
stockholders, (D) an offering of debt that is convertible into equity
securities, (E) a dividend reinvestment plan, or (F) solely in connection with a
merger, consolidation or non-capital raising bona fide business transaction,
then the Company shall (i) give written notice of such proposed filing to the
holders of Registrable Securities as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution and the name of the proposed managing
underwriter or underwriters, if any, of the offering, and (ii) offer to the
holders of Registrable Securities in such notice the opportunity to register the
sale of such number of shares of Registrable Securities as such holders may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration and shall use its reasonable best efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration to be included on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
underwriter or underwriters shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such Piggy-Back
Registration.

5.3.2 Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the reasonable fees and
expenses of any legal counsel selected by a majority-in-interest of the Holders
requesting inclusion of securities pursuant to Section 5.3 to represent them in
connection with the sale of the Registrable Securities, but the Holders shall
pay any and all underwriting commissions. The Company agrees to use its
reasonable best efforts to qualify or register the Registrable Securities in
such states as are reasonably requested by the majority-in-interest of the
Holder(s); provided, however, that in no event shall the Company be required to
register the Registrable Securities in a state in which such registration would
cause (a) the Company to be obligated to qualify to do business in such state,
or would subject the Company to taxation as a foreign corporation doing business
in such jurisdiction or (b) the principal stockholders of the Company to be
obligated to escrow their shares of capital stock of the Company. The Company
shall use its commercially reasonable efforts to cause any registration
statement or post-effective amendment filed pursuant to the “piggy-back” rights
granted under Section 5.3 to remain effective for a period of nine
(9) consecutive months from the effective date of such registration statement or
post-effective amendment.

5.3.3 Underwritten Offerings. If the managing underwriter or underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of securities which the Company desires to sell, taken together
with the securities, if any, as to which registration has been demanded pursuant
to written contractual arrangements with persons other than the holders of
Registrable Securities and the Registrable Securities as to which registration
has been requested under Section 5.3, exceeds the Maximum Number of Securities,
then the Company shall include in any such registration:

(a) If the registration is undertaken for the Company’s account: (A) first,
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A),
Registrable Securities, as to which registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
securityholders, Pro Rata, that can be sold without exceeding the Maximum Number
of Securities; and (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B),
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Securities; and

(b) If the registration is a “demand” registration undertaken at the demand of
persons other than either the holders of Registrable Securities, (A) first,
securities for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Securities; (C) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(A) and (B), Registrable Securities, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
such securityholders, Pro Rata, that can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Securities.

5.3.4 Maintenance of Priority. Until such time as the Company has registered the
Registrable Securities, so long as there are Registrable Securities hereunder,
the Company shall not grant to any person piggy-back rights superior to the
rights of the Holders of Registrable Securities hereunder.

5.3.5 Withdrawal. Any Holder of Registrable Securities may elect to withdraw
such Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
at least five (5) Business Days prior to the effectiveness of the Registration
Statement. Notwithstanding any such withdrawal, the Company shall pay all
expenses incurred in connection with the withdrawn registration statement in
accordance with Section 5.3.2 above.

5.4 General Terms.

5.4.1 Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls any such Holder within the
meaning of Section 15 of the Act or Section 20(a) of the Securities Exchange Act
of 1934, as amended (“Exchange Act”), against any loss, claim, damage, expense
or liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against litigation,
commenced or threatened, or any claim whatsoever whether arising out of any
action between the underwriter and the Company or between the underwriter and
any third party or otherwise) to which any of them may become subject under the
Act, the Exchange Act or otherwise, based upon such registration statement, but
only to the same extent and with the same effect as the provisions pursuant to
which the Company has agreed to indemnify the Initial Holder contained in
Section 7 of the Underwriting Agreement (the “Underwriting Agreement”) among the
Company and the Initial Holder, as representative of the Holders participating
in the Offering, dated the Effective Date, pursuant to which the Company has
agreed to indemnify the Initial Holder. The Holder(s) of the Registrable
Securities to be sold pursuant to such registration statement, and their
successors and assigns, shall severally, and not jointly, indemnify the Company,
its officers and directors and each person, if any, who controls the Company
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act, against any loss, claim, damage, expense or liability (including all
reasonable attorneys’ fees and other expenses reasonably incurred in
investigating, preparing or defending against litigation, commenced or
threatened, or any claim whatsoever) to which they may become subject under the
Act, the Exchange Act or otherwise, arising from information furnished by or on
behalf of such Holders, or their successors or assigns, in writing, for specific
inclusion in such registration statement to the same extent and with the same
effect as the provisions contained in Section 7 of the Underwriting Agreement,
pursuant to which the underwriters have agreed to indemnify the Company.

5.4.2 Exercise of Purchase Options. Nothing contained in this Purchase Option
shall be construed as requiring the Holder(s) to exercise this Purchase Option
or Warrants underlying this Purchase Option prior to or after the initial filing
of any registration statement or the effectiveness thereof.

5.4.3 Documents Delivered to Holders. In case of an underwritten offering which
includes Registrable Securities pursuant to the terms hereof, the Company shall
furnish, or cause to be furnished, to the Initial Holder, as representative of
the Holders participating in the offering, (i) an opinion of counsel
substantially in the form furnished to the underwriter or underwriters and
(ii) a comfort letter from the Company’s independent public accountants
substantially in the form furnished to the underwriter or underwriters;
provided, that, comfort letters are at the time being customarily furnished by
independent public accountants to selling securityholders in similar
circumstances. The Company shall deliver promptly to the Initial Holder, as
representative of the Holders participating in the offering, copies of all
correspondence between the Commission, on the one hand, and the Company, its
counsel and/or auditors, on the other hand, and permit the Initial Holder, as
representative of the Holders participating in the offering, to do such
investigation, upon reasonable advance notice, with respect to information
contained in or omitted from the registration statement as it deems reasonably
necessary to comply with applicable securities laws or rules of the Financial
Industry Regulatory Authority. Such investigation shall include access to books,
records and properties and opportunities to discuss the business of the Company
with its officers and independent auditors, all to such reasonable extent and at
such reasonable times and as often as the Initial Holder, as representative of
the Holders participating in the offering, shall reasonably request. The Company
shall not be required to disclose any confidential information or other records
to the Initial Holder, as representative of the Holders participating in the
offering, or to any other person, until and unless such persons shall have
entered into reasonable confidentiality agreements (in form and substance
reasonably satisfactory to the Company) with the Company with respect thereto.

5.4.4 Underwriting Agreement. If an underwritten offering is requested pursuant
to Section 5.2.4, the Company shall enter into an underwriting agreement with
the managing underwriter(s), if any, selected by any Holders pursuant to
Section 5.2.4 or Section 5.3.3, which managing underwriter shall be reasonably
acceptable to the Company. Such agreement shall be reasonably satisfactory in
form and substance to the Company, each participating Holder and such managing
underwriter(s), and shall contain such representations, warranties and covenants
by the Company and such other terms as are customarily contained in agreements
of that type used by the managing underwriter. The participating Holders shall
be parties to any underwriting agreement relating to an underwritten sale of
their Registrable Securities and shall agree to such covenants and
indemnification and contribution obligations of selling stockholders as are
customarily contained in agreements of that type used by the managing
underwriter. Further, such Holders shall execute appropriate custody agreements
and otherwise cooperate fully in the preparation of the registration statement
and other documents relating to any offering in which they include Registrable
Securities pursuant to this Section 5. Each Holder shall also furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and the intended method of disposition of such securities as shall be
reasonably required to effect the registration of the Registrable Securities.

5.4.5 Obligation to Suspend Distribution. The Holder agrees, that upon receipt
of any notice from the Company of the happening of any event as a result of
which the prospectus included in any registration statement covering Registrable
Securities, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, such Holder will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Holder’s receipt of the copies of a supplemental or
amended prospectus, and, if so desired by the Company, such Holder shall deliver
to the Company (at the expense of the Company) or destroy (and deliver to the
Company a certificate of such destruction) all copies, other than permanent file
copies then in such Holder’s possession, of the prospectus covering such
Registrable Securities at the time of receipt of such notice.

6. Adjustments.

6.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of securities underlying the Purchase Option shall be subject to
adjustment from time to time as hereinafter set forth:

6.1.1 Stock Dividends — Split-Ups. If after the date hereof, and subject to the
provisions of Section 6.3 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in Common Stock or by a split-up
of Common Stock or other similar event, then, on the effective date thereof, the
number of shares of Common Stock included in each of the Units purchasable
hereunder shall be increased in proportion to such increase in outstanding
shares. In such case, the number of shares of Common Stock, and the exercise
price applicable thereto, underlying the Warrants included in each of the Units
purchasable hereunder shall be adjusted in accordance with the terms of the
Warrants. For example, if the Company declares a two-for-one stock dividend and,
at the time of such dividend, this Purchase Option entitles the holder to
purchase one Unit at a price of $1.749, upon effectiveness of the dividend, this
Purchase Option will be adjusted to allow for the purchase of one Unit at $1.749
per Unit, each Unit entitling the Holder to receive two shares of Common Stock
and two Warrants (each Warrant exercisable for $0.65 per share).

6.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.3, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of Common Stock or
other similar event, then, on the effective date thereof, the number of shares
of Common Stock included in each of the Units purchasable hereunder shall be
decreased in proportion to such decrease in outstanding shares. In such case,
the number of shares of Common Stock, and the exercise price applicable thereto,
underlying the Warrants included in each of the Units purchasable hereunder
shall be adjusted in accordance with the terms of the Warrants.

6.1.3 Replacement of Securities upon Reorganization, etc. In the case of any
reclassification or reorganization of the outstanding Common Stock other than a
change covered by Section 6.1.1 or 6.1.2 hereof or one that solely affects the
par value of such Common Stock, or in the case of any merger or consolidation of
the Company with or into another corporation other than a consolidation or
merger in which the Company is the continuing corporation and which does not
result in any reclassification or reorganization of the outstanding Common
Stock, or in the case of any sale or conveyance to another corporation or entity
of the property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the Holder of this Purchase
Option shall have the right thereafter (until the expiration of the right of
exercise of this Purchase Option) to receive upon the exercise hereof, for the
same aggregate Exercise Price payable hereunder immediately prior to such event,
the kind and amount of shares of stock or other securities or property
(including cash) receivable upon such reclassification, reorganization, merger
or consolidation, or upon a dissolution following any such sale or transfer, by
a holder of the number of shares of Common Stock of the Company obtainable upon
exercise of this Purchase Option and the underlying Warrants immediately prior
to such event; and if any reclassification also results in a change in shares of
Common Stock covered by Section 6.1.1 or 6.1.2, then such adjustment shall be
made pursuant to Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions of
this Section 6.1.3 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

6.1.4 Changes in Form of Purchase Option. This form of Purchase Option need not
be changed because of any change pursuant to this Section, and Purchase Options
issued after such change may state the same Exercise Price and the same number
of Units as are stated in the Purchase Options initially issued pursuant to this
Agreement. The acceptance by any Holder of the issuance of new Purchase Options
reflecting a required or permissive change shall not be deemed to waive any
rights to an adjustment occurring after the Commencement Date or the computation
thereof.

6.1.5 Adjustments of Warrants. To the extent the exercise price of the Warrants
are changed pursuant to Section 10 of the Warrant Agreement, either due to the
anti-dilution provisions thereof or otherwise, the exercise price of the
Warrants underlying this Purchase Option shall be proportionately changed. To
the extent the duration of the Warrants is extended pursuant to the Warrant
Agreement or otherwise, the duration of the Warrants underlying this Purchase
Option shall be extended on identical terms.

6.2 Substitute Purchase Option. In the case of any consolidation of the Company
with, or merger of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Common Stock), the corporation
formed by such consolidation or merger shall execute and deliver to the Holder a
supplemental Purchase Option providing that the holder of each Purchase Option
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Option) to receive, upon exercise of such
Purchase Option, the kind and amount of shares of stock and other securities and
property receivable upon such consolidation or merger, by a holder of the number
of shares of Common Stock of the Company for which such Purchase Option might
have been exercised immediately prior to such consolidation, merger, sale or
transfer. Such supplemental Purchase Option shall provide for adjustments which
shall be identical to the adjustments provided in this Section 6. The above
provision of this Section 6 shall similarly apply to successive consolidations
or mergers. In the event of a merger or consolidation as described in this
Section, the Warrants underlying the Units shall be adjusted in accordance with
and as set forth in Section 12 of the Warrant Agreement.

6.3 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock or Warrants
upon the exercise of this Purchase Option, nor shall it be required to issue
scrip or pay cash in lieu of any fractional interests, it being the intent of
the parties that all fractional interests shall be eliminated by rounding any
fraction up or down to the nearest whole number of Warrants, shares or other
securities, properties or rights.

6.4 Limitations on Monetary Damages. In no event shall the registered Holder of
this Purchase Option be entitled to receive any monetary damages if the
securities underlying this Purchase Option have not been registered by the
Company pursuant to an effective registration statement or a current prospectus
is not available, provided the Company has fulfilled its obligation to use
reasonable best efforts to effect such registration and to make such prospectus
available.

7. Reservation and Listing. The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon exercise of this Purchase Option or the Warrants underlying
this Purchase Option, such number of shares or other securities, properties or
rights as shall be issuable upon the exercise thereof. The Company covenants and
agrees that, upon exercise of this Purchase Option and payment of the Exercise
Price therefor, all shares of Common Stock and other securities issuable upon
such exercise shall be duly and validly issued, fully paid and non-assessable.
The Company further covenants and agrees that upon exercise of the Warrants
underlying this Purchase Option and payment of the Warrant exercise price
therefor, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid and non-assessable. As
long as this Purchase Option shall be outstanding, the Company shall use its
reasonable best efforts to cause all (a) Units issuable upon exercise of this
Purchase Option, (b) shares of Common Stock issuable upon exercise of this
Purchase Option, (c) Warrants issuable upon exercise of this Purchase Option,
and (d) shares of Common Stock issuable upon exercise of the Warrants included
in the Units issuable upon exercise of this Purchase Option to be listed
(subject to official notice of issuance) on all securities exchanges on which
the Units, the shares of Common Stock or the Public Warrants issued in
connection with the Offering may then be listed and/or quoted.

8. Certain Notice Requirements.

8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent as a stockholder for the
election of directors or any other matter, or as having any rights whatsoever as
a stockholder of the Company. If, however, at any time prior to the expiration
of this Purchase Option and its exercise, any of the events described in
Section 8.2 below shall occur, then, in one or more of said events, the Company
shall give written notice of such event at least fifteen (15) days prior to the
date fixed as a record date or the date of closing the transfer books for the
determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale. Such notice shall
specify such record date or the date of the closing of the transfer books, as
the case may be. Notwithstanding the foregoing, the Company shall deliver to
each Holder a copy of each notice given to the other stockholders of the Company
at the same time and in the same manner that such notice is given to the
stockholders.

8.2 Events Requiring Notice. The Company shall be required to give the notice
described in Section 8.1 upon the following events: (a) the Company shall offer
to all the holders of its Common Stock any additional shares of capital stock of
the Company or securities convertible into or exchangeable for shares of capital
stock of the Company, or any option, right or warrant to subscribe therefor,
(b) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or distribution payable other
than in cash, or a cash dividend or distribution payable other than out of
retained earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, or (c) the dissolution, liquidation or
winding up of the Company (other than in connection with a consolidation or
merger) or a sale of all or substantially all of its property, assets and
business shall be proposed.

8.3 Notice of Change in Number of Securities. The Company shall, promptly after
an event requiring an adjustment in the number of shares of Common Stock
underlying this Purchase Option or the Warrants, send notice to the Holders of
such event and change (“Change Notice”). The Change Notice shall describe the
event causing the change and the method of calculating the change and shall be
certified as being true and accurate by the Company’s Chief Executive Officer,
President or Chief Financial Officer.

8.4 Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, sent by facsimile (with
confirmation of both transmission and receipt thereof and an additional copy
sent by overnight delivery service), or mailed by express mail or private
courier service: (a) if to the registered Holder of the Purchase Option, to the
address of such Holder as shown on the books of the Company, or (b) if to the
Company, to the following address or to such other address as the Company may
designate by notice to the Holders:

 
Converted Organics Inc.
7A Commercial Wharf West
Boston, MA 02110
Attn: Edward J. Gildea
Fax: (617) 624-0333

9. Miscellaneous.

9.1 Amendments. The Company and the Initial Holder may from time to time
supplement or amend this Purchase Option without the approval of any of the
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provisions
herein, or to make any other provisions in regard to matters or questions
arising hereunder that the Company and the Initial Holder may deem necessary or
desirable and that the Company and the Initial Holder deem shall not adversely
affect the interest of the Holders. All other modifications or amendments to
this Purchase Option shall require the written consent of and be signed by the
Holder hereof.

9.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.

9.3 Entire Agreement. This Purchase Option (together with the other agreements
and documents being delivered pursuant to or in connection with this Purchase
Option) constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

9.4 Binding Effect. This Purchase Option shall inure solely to the benefit of
and shall be binding upon, the Holder and the Company and their respective
successors, legal representatives and permitted assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Purchase Option or any provisions
herein contained.

9.5 Governing Law; Submission to Jurisdiction. This Purchase Option shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflict of laws. The Company hereby
agrees that any action, proceeding or claim against it arising out of, or
relating in any way to this Purchase Option shall be brought and enforced in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in
Section 8 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the Company in any action, proceeding or claim. The
Company and the Holder agree that the prevailing party(ies) in any such action
shall be entitled to recover from the other party(ies) all of its reasonable
attorneys’ fees and expenses relating to such action or proceeding and/or
incurred in connection with the preparation therefor.

9.6 Waiver, etc. The failure of the Company, the Initial Holder or any Holder to
at any time enforce any of the provisions of this Purchase Option shall not be
deemed or construed to be a waiver of any such provision, nor to in any way
affect the validity of this Purchase Option or any provision hereof or the right
of the Company, the Initial Holder or any Holder to thereafter enforce each and
every provision of this Purchase Option. No waiver of any breach, non-compliance
or non-fulfillment of any of the provisions of this Purchase Option shall be
effective unless set forth in a written instrument executed by the party or
parties against whom or which enforcement of such waiver is sought; and no
waiver of any such breach, non-compliance or non-fulfillment shall be construed
or deemed to be a waiver of any other or subsequent breach, non-compliance or
non-fulfillment.

9.7 Execution in Counterparts. This Purchase Option may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

9.8 Exchange Agreement. As a condition of the Holder’s receipt and acceptance of
this Purchase Option, the Holder agrees that, at any time prior to the complete
exercise of this Purchase Option by the Holder, if the Company and the Initial
Holder enter into an agreement (“Exchange Agreement”) pursuant to which they
agree that all outstanding Purchase Options will be exchanged for securities or
cash or a combination of both, then the Holder shall agree to such exchange and
become a party to the Exchange Agreement.

[Remainder of this page left intentionally blank. Signature pages to follow.]

1

IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the 20th day of October, 2009.

CONVERTED ORGANICS INC.

By:      
Name:
Title:


Form to be used to exercise Purchase Option:

Converted Organics Inc.
7A Commercial Wharf West
Boston, MA 02110

Date:              , 20      

The undersigned hereby irrevocably elects to exercise all or a portion of the
within Purchase Option and to purchase Units of CONVERTED ORGANICS INC. and
hereby makes payment of $        (at the rate of $    per Unit) in payment of
the Exercise Price pursuant thereto. Please issue the Common Stock and Warrants
as to which this Purchase Option is exercised in accordance with the
instructions given below.

or

The undersigned hereby irrevocably elects to convert its right to purchase Units
purchasable under the within Purchase Option by surrender of the unexercised
portion of the attached Purchase Option (with a value of $     ). Please issue
the securities comprising the Units as to which this Purchase Option is
exercised in accordance with the instructions given below.

      

Signature

      

Signature Guaranteed

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

Name— (Print in Block Letters)

Address—

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN PURCHASE OPTION IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A BANK, OTHER
THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING MEMBERSHIP ON A
REGISTERED NATIONAL SECURITIES EXCHANGE.

2

Form to be used to assign Purchase Option:

Converted Organics Inc.
7A Commercial Wharf West
Boston, MA 02110

ASSIGNMENT
(To be executed by the registered Holder to effect a transfer of the within
Purchase Option):

FOR VALUE RECEIVED, does hereby sell, assign and transfer unto the right to
purchase Units of CONVERTED ORGANICS INC. (“Company”) evidenced by the within
Purchase Option and does hereby authorize the Company to transfer such right on
the books of the Company.
Date:              , 20      

      

Signature

      

Signature Guaranteed

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN PURCHASE OPTION IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A BANK, OTHER
THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING MEMBERSHIP ON A
REGISTERED NATIONAL SECURITIES EXCHANGE.

4728493v.7

3